BISTLINE, Justice,
concurring comment.
I write only to go on record to emphasize my express approval of the Commission’s allowance of attorney’s fees because the employer “acted unreasonably in not accepting liability for at least a claim of partial dependency.”
Justice Bakes would liken this case unto Payne v. Foley, 102 Idaho 760, 639 P.2d 1126 (1982), a claimed similarity which I am wholly unable to see. Payne was a personal injury action in district court where negligence is usually a primary issue; Payne was not an industrial accident case before the Commission where negligence is not at all a factor, let alone an issue. In Payne the award of attorney’s fees was made under the auspices of this Court’s rule, the pedigree of which is questionable, and here *283the award of fees is pursuant to the general law of a legislative enactment. The award of attorney’s fees in Payne was premised upon a failure to seek a settlement; here the award is bottomed on the failure of the self-insured defendant employer to accept any responsibility to decedent’s impoverished mother who obviously had to have been in need, as based upon the facts and circumstances set forth in the Court’s opinion and in the separate opinion of Justice Bakes.
Practicing attorneys are generally aware of, but the Commission with its thousands of cases is fully conversant with, the hardship wreaked upon a decedent’s beneficiary when nothing whatever is forthcoming upon which to subsist. And everyone knows that it is easy to drive a hard bargain in dealing with a destitute claimant. Here the record amply shows that the employer had adequate evidence that it had some liability. Nothing in the world prevented it from directing some benefits to the claimant, which it could do without any prejudice. Other employers or their sureties have done so. The Commission has established a commendable precedent; this Court has endorsed it.